Citation Nr: 0844010	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from September 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In his November 2008 written argument, the veteran's 
representative raised the issue of entitlement to service 
connection for hypertension as secondary to service-connected 
PTSD.  

In December 2008, the Board granted the appellant's Motion to 
Advance on Docket.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

The issue of entitlement to service connection for 
hypertension is referred to the RO for appropriate action.  


REMAND

With regard to the veteran's claim for an increased 
evaluation for PTSD, the Board notes that the last 
comprehensive VA examination afforded the veteran as it 
relates to his PTSD occurred in August 2004, more than four 
years ago.  The Board further observes that there appears to 
have been some discrepancy with the findings of the August 
2004 VA examiner and the findings of the veteran's private 
physician, H. Branham, M.D..  The Board also notes that the 
most recent medical treatment records available for review 
date back to July 2004 with no other treatment records having 
been associated with the claims folder subsequent to this 
time.  

To resolve any discrepancy with the opinions and to have more 
up-to-date understanding of the veteran's current disability 
picture, the veteran should be afforded an additional VA 
examination.  The veteran should also be requested to 
identify all facilities where he has received treatment for 
his PTSD since July 2004 and to provide proper authorization 
to obtain these treatment records.  

In addition, the Board notes that the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), particularly (1) and (2) 
described below.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

To ensure that all due process requirements are met, the 
AMC/RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The AMC/RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The AMC/RO should also ensure that its notice to the veteran 
meets the notice requirements of Vazquez-Flores-particularly 
that specified in (1) and (2) above.

After providing the appropriate notice, the AMC/RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). Expedited 
handling is requested.)

1.  Send a letter to the veteran and his 
representative requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal, that is not currently of record.  
The RO/AMC should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The AMC/RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate).  In 
particular, the AMC/RO must provide at 
least general notice of all possible 
diagnostic codes under which the 
veteran's disability may be rated.  The 
notice should also explain that, if the 
diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

The AMC/RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

2.  Request that the veteran provide the 
names and addresses of all medical 
providers, both VA and private, who have 
treated him for any psychiatric disorder 
since July 2004.  After obtaining the 
names, addresses, and proper 
authorization, if necessary, from the 
veteran, obtain and associate with claims 
folder copies of the treatment records 
from the facilities identified by the 
veteran.  Copies of treatment records for 
all identified VA facilities should be 
obtained and associated with the claims 
folder regardless of authorization.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
PTSD.  All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  The examiner is 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that 
the examiner include an explanation of 
the GAF score provided.  The examiner is 
also requested to answer the following 
question:  Does the veteran's service-
connected PTSD preclude employment 
consistent with his education and 
occupational experience?  The examiner 
should provide a rationale for the 
opinion.

The veteran is advised that this 
examination is needed to adjudicate his 
claims.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).

4.  If the veteran does not meet the 
percentage requirements for TDIU under 
38 C.F.R. § 4.16(a), consider whether 
referral for extraschedular consideration 
is warranted.

5.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

